COBB, J.
The petitioner, Robert Rapp, asked a Florida circuit court to domesticate an Illinois court order which placed the physical care and custody of his minor child with him. Subsequently, the Florida court specifically declined to exercise jurisdiction over the temporary or permanent custody of the minor child, referring Rapp and the child’s mother, Shannon Hooper, to the Illinois court for any further proceedings regarding child custody issues.
For some unknown reason, the Florida court, in the same order, ordered Rapp to attend a hearing scheduled by the Illinois court for September 29,1999. When Rapp failed to attend the September 29th hearing, Hooper filed a motion with the Florida court seeking to find Rapp in indirect criminal contempt for failing to attend the Illinois court hearing.
On November 17, 1999, the Florida court entered an order of indirect criminal contempt since Rapp failed to attend the Illinois hearing. As a sanction, petitioner was ordered to place the minor child in Hooper’s custody. On November 19, 1999, this court entered an emergency stay pending review by this court.
We grant petitioner’s request for writ of certiorari and hold that the circuit court in Florida lacked jurisdiction to require attendance at “further proceedings” in Illinois involving a custody matter there after it specifically declined jurisdiction in the case. The contempt order and custody order of the Florida court are void. The petition for writ of certiorari is granted and the lower court’s order of contempt is quashed.
PETITION GRANTED; CIRCUIT COURT ORDER QUASHED.
ANTOON, C.J. and PETERSON, J., concur.